PER CURIAM.
James Dexter Green timely appeals the summary denial of his motion for postcon-viction relief. In his motion he alleges that his trial counsel was ineffective by not filing a timely notice of appeal from his original convictions, even though Green timely requested him to do so. See State v. District Court of Appeal, First District, 569 So.2d 439 (Fla.1990). The trial court denied Green’s motion as untimely filed as it was not filed within two years after Green’s judgments and sentences became final. This ruling was in error in light of this court’s decision in Hickman v. State, 581 So.2d 942 (Fla. 2d DCA 1991).
Accordingly, we reverse the court’s summary denial of the appellant’s postconviction relief motion and remand for further proceedings pursuant to Florida Rule of Criminal Procedure 3.850.
CAMPBELL, A.C.J., SCHOONOVER and HALL, JJ., concur.